Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic control board and speed ratio adjustment device of Claim 1, the steering adjustment device of Claim 2, the gear adjustment device of Claim 4, and the torsion angle of Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the speed ratio adjustment device in Claim 1; the steering adjustment device in Claim 2; and the gear adjustment device in Claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 5, it recites in part, “…a torsion angle of the first blade is θ1, and a torsion angle of the second blade is θ2; and a product of a ratio of the number of the first blade to the number of the second blade and a ratio of the torsion angle of the first blade to the torsion angle of the second blade is a first difference coefficient Ki, Ki is equal to             
                
                    
                        
                            
                                n
                            
                            
                                1
                            
                        
                        
                            
                                θ
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         and Ki is no less than 0.7 and no greater than 1.2”. However, there is no description in the specification describing what angle of the blade is supposed to be the “torsion angle”. Figs. 1-4 all show the blades, but none point out a specific angle as being a torsion angle. The blades themselves have many different angles relative to other blades, planes, axes, and other parts of the fan itself. Therefore, it would be unclear to a person of ordinary skill in the art that the inventors had possession of the subject matter of Claim 5 at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part, “…an electric control board electrically connected to the first motor and the second motor and configured to control a relative rotation of the first motor and the second motor, an electronic control board including a speed ratio adjustment device…”. It is unclear whether the electric control board and electronic control board are two separate control boards that each have a different function, or if they are the same board accidentally called two different names. Therefore, Claim 1 is indefinite in scope. (Examiner’s note: Examiner is interpreting the electronic control board to be the same as the electric control board based on paragraph [0005] of the specification; Examiner therefore is interpreting each instance of “electronic” in the claims to instead read as “electric”).
Claims 2-12 are indefinite due to their dependency on Claim 1.
Claim 4 recites in part, “the gear adjustment includes an editor for editing a gear…”. It is unclear what structure is meant to be covered by the recitation of an editor, as there is no indication in the specification or the drawings as to what the editor may be. Therefore, Claim 4 is indefinite in scope.
Claim limitations “a speed ratio adjustment device” in Claim 1, a “steering adjustment device” in Claim 2, and a “gear adjustment device” in Claim 4, each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (JP2014196713).
Regarding Claim 1, Fujii discloses a fan, comprising: a support (paragraph 0012; Fig. 3 #300 – guard as support); a first motor installed on the support, the first motor having a first rotation shaft (paragraph 0013; Fig. 3 #210 – first motor); a first blade installed on the first rotation shaft (paragraph 0012; Fig. 3 #110 – first impeller as first blade); a second motor installed on the support, the second motor having a second rotation shaft and being coaxial with the first motor (paragraph 0013: Fig. 3 #220 – second motor); a second blade installed on the second rotation shaft, a torsion direction of the second blade being opposite to a torsion direction of the first blade (paragraph 0012; Fig. 3 #120; second impeller as second blade); and an electric control board electrically connected to the first motor and the second motor and configured to control a relative rotation of the first motor and the second motor (paragraph 0015 – circuit board as electric control board), [the electric] control board including a speed ratio adjustment device configured to adjust and control a ratio                         
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     of a speed                         
                            
                                
                                    ω
                                
                                
                                    1
                                
                            
                             
                        
                    of the first motor to a speed                         
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                     of the second motor,                         
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     being no less than 0.1 and no greater than 10 (paragraph 0015 – input device as speed ratio adjustment device; paragraphs 0016,0024 – ratio of speed X1 of first motor to speed Y1 of second motor is between 1.6-2.0).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Kitamura et al. (US Patent Application Pub. No. 20140363272).
Regarding Claim 2, Fujii teaches all the limitations of Claim 1 above.
However, Fujii fails to teach wherein the electronic control board further includes a steering adjustment device configured to synchronously switch rotation directions of the first motor and the second motor.
Kitamura et al. teaches a fan with counter-rotating blades attached to two motors, where an electric control board includes a steering adjustment device that switches rotation directions of the motors in order to set the air-blowing direction of the fan (paragraphs 0056,0057; Fig. 7 #31 – air-blowing direction setting portion as steering adjustment device). Fujii and Kitamura et al. are analogous prior art as they each relate to fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the electric control board taught by Fujii with the steering adjustment device taught by Kitamura et al., in order to set the air-blowing direction of the fan (Kitamura et al. paragraph 0057).
Regarding Claim 4, Fujii as modified by Kitamura et al. teaches all the limitations of Claim 2 above. Fujii further teaches wherein the electronic control board further includes a gear adjustment device (paragraph 0015; Fig. 3 #30 - air flow rate adjusting means as gear adjustment device), and the gear adjustment device includes an editor for editing a gear (paragraphs 0015,0016,0044 – air flow rate adjusting means has editor that switches between modes), a memory (paragraphs 0015,0016,0044 –air flow rate adjusting means is operated by a user; a memory is considered to be the location the adjusting means is set to which is considered stored by the electric control board in order to produce a constant voltage to operate the motor at the given speed), a plurality of preset gear selection keys and at least one custom gear selection key (paragraphs 0015,0016,0044; blowing states are considered as gear selection keys, with predetermined first and second states custom states that may be finely adjusted between the two).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Kitamura et al. and further in view of Bielesch (US Patent Application Pub. No. 20050207074).
Regarding Claim 3, Fujii as modified by Kitamura et al. teaches all the limitations of Claim 2 above.
However, Fujii as modified by Kitamura et al. fails to teach wherein the steering adjustment device includes a protection switch to cut off the steering adjustment device when the first motor and the second motor are working.
Bielesch teaches a fan with an electric circuit board connected to the motor, the motor including a protection switch that can cut off power in order to prevent motor overload (paragraphs 0014,0024). Fujii as modified by Kitamura et al. and Bielesch are analogous prior art as they each relate to fans. Therefore, it would have been obvious to have modified the steering adjustment device taught by Fujii et al. as modified by Kitamura et al. with the protection switch taught by Bielesch, in order to prevent motor overload (Bielesch paragraphs 0014,0024). (Examiner’s note: “…to cut off the steering adjustment device when the first motor and the second motor are working” is a functional limitation. Since Bielesch discloses the structure of the protection switch, Fujii et al. as modified by Kitamura et al. and further modified by Bielesch also discloses the ability to cut the steering adjustment device when the first and second motors are working since the switch has the capability to do so).
Claims11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Zhou (CN207229425).
Regarding Claim 11, Fujii teaches all the limitations of Claim 1 above.
However, Fujii fails to teach further including a third blade installed on the first rotation shaft.
Zhou teaches a fan with an additional blade installed on the same rotation shaft as a first blade, in order to increase the wind generated in the central area of the fan blades (paragraphs 0004,0016; Fig. 1). Fujii and Zhou are analogous prior art as they both relate to fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified by the first rotation shaft taught by Fujii with the additional blade (i.e. third blade) taught by Zhou, in order to increase the wind generated in the central area of the fan blades (Zhou paragraphs 0004,0016).
Regarding Claim 12, Fujii as modified by Zhou teaches all the limitations of Claim 11 above. Fujii as modified by Zhou further teaches wherein the third blade is provided outside the first blade, and a length of the third blade is less than a length of the first blade (Zhou Fig. 1).
Regarding Claim 13, Fujii as modified by Zhou teaches all the limitations of Claim 11 above.
However, Fujii as modified by Zhou fails to explicitly teach further including a fourth blade installed on the second rotation shaft.
It would have been obvious to a person of ordinary skill in the art the second rotation shaft taught by Fujii could be modified with an additional blade as taught by Zhou in a similar manner as the first rotation shaft of Fujii in Claim 11 above, for the in order to provide the same increase in wind generation for the second motor (Zhou paragraphs 0004,0016).
Regarding Claim 14, Fujii as modified by Zhou teaches all the limitations of Claim 13 above. Fujii as modified by Zhou further teaches wherein the fourth blade is provided between the first blade and the second blade, and a length of the fourth blade is less than a length of the second blade (Zhou Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (20210215160), Seo et al. (20220034326), Yanagisawa et al. (20120257957), and Jin (20090226299) each teaches a fan with counter-rotating blades attached to two shafts corresponding to two electric motors.
Fujinaka et al. (6254342) teaches a fan with blades, where a blade angle is designed to reduce noise and improve efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745